. ,.,,   -,;.;A~0; ;.; 4; ,;" "-(R; ,ev"-.
                                         0:;;;2:;;;/08;;;;/2;;;;0,;.;l9b)J;;;;ud;;gg;;;;me:;;nt:..;in;;.;a;...;C:;;ri;;;m;.;;ina;;;.l;;,,;Pe"'tty"=C;;;;as;;;;e.,;(M.;;;o:;;;d1;;;;;·fie;;.;;d'-)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _   . . , ; .Pa; g e=l~o-f ICS
                                                                                                                                                                                                                                                     1



                                                                       UNITED STATES DISTRICT COURT
                                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                                  United States of America                                                                            JUDGMENT IN A CRIMINAL CASE
                                                                                                                                                      (For Offenses Committed On or After November 1, 1987)
                                                             v.

                                              Luis Fernando Avila-Casillas                                                                            Case Number: 3:19-mj-22058




          REGISTRATION NO. 85286298                                                                                                                                                                              MAY 2 4 2019
          THE DEFENDANT:                                                                                                                  ------~
                                                                                                                            CLERK US DISTRICT COURT
           1:8:1 pleaded guilty to count(s) ~l~of_C_o_m_,_p_lm_._nt_ _ _ _ _ _ _ _ _'-------i;!ls:;!:o::ur::H::E::::R:::~::_o::;:1~:;:T:::R_;;;1c;;;:T;;;:O::~--::c::A:::!Ll~FO:!;R;!;!~..!..-l¢!.J
           D was found guilty to count( s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                                           Nature of Offense                                                                                                                    Count Number(s)
           8:1325                                                    ILLEGAL.ENTRY (Misdemeanor)                                                                                                          1

              D The defendant has been found not guilty on count(s)
                                                                                                                                         ------------------~

              D Count(s)                                                                                                                                dismissed on the motion of the United States.
                                               -----------------~



                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                                                 ~      TIME SERVED                                                           D -----~----days

                  Assessment: $10 WAIVED
               1:8:1                              IZl Fine: WAIVED
                                                                                                                                                                                                                                                                    I
              IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in                                                                                                                                              I
              the defendant's possession at the time of arrest upon their deportation or removal.                                                                                                                                                                   I
              D Court recommends defendant be deported/removed with relative,                           charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                  Friday, May 24, 2019
                                                                                                                                                  Date of Imposition of Sentence


                                                                                                                                                  :M.icfiae[]. Seng
                                                                                                                                                  HONORABLE MICHAEL J. SENG
                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                                                                                                         3:19-mj-22058
